Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 10 including “wherein the passivation layer is within a first recess in the upper surface of the barrier layer that only extends partially through the barrier layer, the first recess being adjacent one of the source contact and the drain contact” was not considered to be obvious.
The limitations of claim 14 including “wherein a sidewall of the first recess is aligned with a sidewall of one of the source contact and the drain contact, and wherein a bottom of the first recess is closer to the channel layer than is a bottom surface of at least one of the source contact and the drain contact, and wherein a bottom of the first recess is closer to the channel layer than is a bottom surface of at least one of the source contact and the drain contact” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10937873 B2 in view of Bera et al. (US 20180033631 A1) hereafter referred to as Bera
Claim 1 of U.S. Patent No. US 10937873 B2 recites all the limitations of claim 1 of the instant Application except “wherein a longitudinal axis of the first recess extends in parallel to a longitudinal axis of the drain contact”.
See Bera Fig. 2C, Fig. 2G, Fig. 2H see paragraph 0023 “As depicted in FIGS. 2B and 2C, a mesa isolation scheme 220, 225 is used to define an active area pattern by depositing a photoresist layer 222 and inductively coupled plasma (ICP) or reactive ion etching (RIE) of GaN-based layers 228 using Cl.sub.2/BCl.sub.3 chemistry” see passivation layer 242 “HfO.sub.2 and Al.sub.2O.sub.3 or other high-k dielectrics or the combinations thereof can be configured as the gate insulator dielectric layer 242”, see that the longitudinal axis of the mesa trench is parallel to the longitudinal axis of 262, 264 i.e. into the page in Fig. 2G.
Thus it would be obvious to modify claim 1 of U.S. Patent No. US 10937873 B2 to include “wherein a longitudinal axis of the first recess extends in parallel to a longitudinal axis of the drain contact”.
The motivation is to obtain mesa isolation and passivation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bera et al. (US 20180033631 A1) hereafter referred to as Bera.
In regard to claim 1 Bera  teaches a high electron mobility transistor [see Fig. 2G, see paragraph 0013, 0022 “high electron mobility transistors (MISHEMTs) ”], comprising:
a channel layer [see paragraph 0022 “gallium nitride (GaN) layer 206 is epitaxially grown on the AlN layer 204 after which an aluminum gallium nitride (AlGaN) layer 208 is grown on the GaN layer to form two-dimensional electron gas (2DEG) heterostructures 210 at the interface thereof”];
a barrier layer [“aluminum gallium nitride (AlGaN) layer 208”] on the channel layer, the barrier layer having a lower surface that is adjacent [see Fig. 2G] the channel layer and an upper surface that is opposite the lower surface;
a source contact [“metal deposition step 118 which deposits the metal source/drain and gate structures 262, 264, 266 through the single mask”] on the upper surface of the barrier layer;
a drain contact [264] on the upper surface of the barrier layer;
a gate contact [266] on the upper surface of the barrier layer between [see Fig. 2G] the source contact and the drain contact; and
a passivation layer [ 242 “HfO.sub.2 and Al.sub.2O.sub.3 or other high-k dielectrics or the combinations thereof can be configured as the gate insulator dielectric layer 242” ] on the upper surface of the barrier layer between the source contact and the drain contact,
wherein the passivation layer is within a first recess [see to the left and to the right in Fig. 2G, the 242 is in the mesa recess] that is provided in the upper surface of the barrier layer adjacent  [see Fig. 2G] one of the source contact and the drain contact, the first recess extending further  [see Fig. 2G] into the barrier layer than at least one of the source contact and the drain contact,
wherein a longitudinal axis of the first recess extends [See Fig. 2C, Fig. 2G, Fig. 2H see paragraph 0023 “As depicted in FIGS. 2B and 2C, a mesa isolation scheme 220, 225 is used to define an active area 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818